Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered December 16, 2005, convicting him of operating a motor vehicle while under the influence of alcohol or drugs (two counts) and aggravated unlicensed operation of a motor vehicle in the first degree, upon a jury verdict, and sentencing him, as a persistent felony offender, to indeterminate terms of imprisonment of 15 years to life on each count, to run concurrently with each other.
Ordered that the judgment is affirmed.
The defendant was indicted on two counts of operating a motor vehicle while under the influence of alcohol or drugs (Vehi*1035ele and Traffic Law § 1192 [2], [3]) and one count of aggravated unlicensed operation of a motor vehicle in the first degree (Vehicle and Traffic Law § 511 [3]). The defendant had several previous convictions of operating a motor vehicle while under the influence of alcohol or drugs, and his license to operate a motor vehicle had been revoked as a result of a prior conviction of operating a motor vehicle while under the influence of alcohol or drugs in violation of Vehicle and Traffic Law § 1192 (3) (driving while intoxicated). Following trial, the defendant was convicted of the three counts of the indictment. After a persistent felony offender hearing, the County Court sentenced him, as a persistent felony offender, to indeterminate terms of imprisonment of 15 years to life on each of the three counts, to run concurrently. The defendant appeals.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s contention that the County Court erred in admitting the results of a breathalyzer test is without merit. The People laid a proper foundation for the admission of the results by introducing evidence from which the trier of fact could reasonably conclude, inter alia, that the testing device was in proper working order at the time the test was administered to the defendant (see People v Todd, 38 NY2d 755 [1975]), and that the chemicals used in conducting the test were of the proper kind (People v Donaldson, 36 AD2d 37 [1971]; People v Meikrantz, 77 Misc 2d 892 [1974]). Further, the People presented proper foundation testimony under CPLR 4518 to establish that the particular instrument used to test the defendant’s blood alcohol content had been tested within a reasonable period in relation to the defendant’s test and found to be properly calibrated and in working order (see People v Mertz, 68 NY2d 136 [1986]; People v Todd, 38 NY2d at 755).
We also reject the defendant’s contentions that he was denied equal protection regarding his sentence, and that the sentence was an abuse of discretion and constituted cruel and unusual punishment. A sentence imposed within the statutory limits ordinarily is not cruel and unusual punishment in the constitutional sense (see People v Jones, 39 NY2d 694, 697 [1976]). In our view, the imposition of the enhanced sentence in the instant case corresponds to defendant’s long and unwavering criminal *1036history. A sentence of 15 years to life for a persistent felony offender convicted of operating a motor vehicle while under the influence of alcohol or drugs in violation of Vehicle and Traffic Law § 1192 (3) (driving while intoxicated) and aggravated unlicensed operation of a vehicle in the first degree has previously been upheld (see People v Turner, 234 AD2d 704 [1996]; People v Bowers, 201 AD2d 830 [1994]). Here, the County Court noted the defendant’s extensive criminal background. In the 23 years prior to sentencing, the defendant had been arrested and convicted of eight previous charges of operating a motor vehicle while under the influence of alcohol or drugs in violation of Vehicle and Traffic Law § 1192 (3) (driving while intoxicated), six of which were felonies. Based upon the defendant’s continued drinking and his continued failure to refrain from mixing alcohol and the privilege of driving an automobile, we find no reason to disturb the County Court’s treatment of the defendant as a persistent felony offender. The sentence imposed was not excessive (see People v Adams, 55 AD3d 616 [2008]; People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Mastro, J.P., Dickerson and Eng, JJ., concur.